Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: scanning device(s) in claims 16, 22, 23 and 34.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed resistivity values of Ωm recited in amended claims 16-21 were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "essentially" in claim 34 is a relative term which renders the claim indefinite.  The term "essentially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The intensity recited in claim 34 is not definite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10 and 34-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100261011 A1 to Kuster et al. (“Kuster”) in view of US 20150246412 A1 to Mendes et al. (“Mendes”).
Kuster discloses:
Regarding claim 1: 
associating a first piece of metal with a second piece of metal (e.g., absorber part 10 and tube 11 are associated with each other) (e.g., Fig. 1, 3 and 7 and para 40-44); 
directing a laser beam (e.g., laser beam L) toward the first and second pieces of metal (e.g., Fig. 1, 3 and 7 and para 40-44); 

whereby the pieces are welding together (e.g., Fig. 1, 3 and 7 and para 40-44);
Regarding claim 2: the first piece is a foil having a thickness of from about 5 µm to about 100 µm (e.g., para 13);
Regarding claim 3: the second piece is a foil having a thickness of from about 5 µm to about 100 µm (e.g., para 13);
Regarding claim 4: the first piece of material is comprises a metal selected from the group consisting of copper, copper alloys, gold, gold alloys and stainless steel (e.g., Fig. 1, 3 and 7 and para 40-44);
Regarding claim 5:
associating a first piece of metal with a second piece of metal (e.g., absorber part 10 and tube 11 are associated with each other) (e.g., Fig. 1, 3 and 7 and para 40-44); 
directing a laser beam (e.g., laser beam L) toward the first and second pieces of metal (e.g., Fig. 1, 3 and 7 and para 40-44); 
wherein the first piece of metal comprises aluminum (e.g., Fig. 1, 3 and 7 and para 40-44); and, 
whereby the pieces are welding together (e.g., Fig. 1, 3 and 7 and para 40-44);
Regarding claim 6: the second piece of metal comprises aluminum (e.g., Fig. 1, 3 and 7 and para 40-44);
Regarding claim 7: the first piece of metal is an aluminum alloy (e.g., Fig. 1, 3 and 7 and para 40-44);
Regarding claim 8: the first piece, the second piece or both pieces, are a foil having a thickness of from about 5 µm to about 100 µm (e.g., para 13);
Regarding claim 10: the second piece comprises copper (e.g., Fig. 1, 3 and 7 and para 40-44);
Regarding claim 34:
a. providing a source of a laser beam (e.g., source of laser beam L) having a predetermined wavelength to a weld site, the weld site including a first component to be joined and a second component to be joined (e.g., Fig. 1, 3 and 7 and para 35, 40-49 and 55); 
b. providing focusing optics (e.g., optics for focusing the focused laser beam disclosed in para 44) so that the laser beam can be directed in a pattern and at a predetermined intensity (e.g., Fig. 1, 3 and 7 and para 35, 40-49 and 55); 
c. delivering the laser beam to the weld site to weld the first and second components together (e.g., Fig. 1, 3 and 7 and para 35, 40-49 and 55), 
d. wherein the intensity remains essentially the same from the starting of the weld through its completion (e.g., Fig. 1, 3 and 7 and para 35, 40-49 and 55); and, 
e. and, wherein at least 45% of the laser beam energy is utilized to form the weld (e.g., Fig. 1, 3 and 7 and para 35, 40-49 and 55);
Regarding claim 35: about 50% of the laser beam energy is utilized to form the weld (e.g., Fig. 1, 3 and 7 and para 35, 40-49 and 55);
Regarding claim 36: about 60% of the laser beam energy is utilized to form the weld (e.g., Fig. 1, 3 and 7 and para 35, 40-49 and 55);
Regarding claim 37: about 65% of the laser beam energy is utilized to form the weld (e.g., Fig. 1, 3 and 7 and para 35, 40-49 and 55);
Regarding claim 38: during the welding of the components the laser beam intensity is capable of varying from about 1% to about 20% during the welding (e.g., Fig. 1, 3 and 7 and para 35, 40-49 and 55);
Regarding claim 39: during the welding of the components the laser beam intensity is capable of varying about 10% during the welding (e.g., Fig. 1, 3 and 7 and para 35, 40-49 and 55);
Regarding claim 40: during the welding of the components the laser beam intensity is capable of varying form about 1% to about 5% during the welding (e.g., Fig. 1, 3 and 7 and para 35, 40-49 and 55); and
Regarding claim 41: during the welding of the components the laser beam intensity is capable of varying about 1% during the welding (e.g., Fig. 1, 3 and 7 and para 35, 40-49 and 55).
Kuster does not explicitly disclose a scanning device or that the laser beam has a wavelength in the range of about 400 nm to about 500 nm (as recited in claims 1, 5 and 34).
However, Mendes discloses:
Regarding claim 1: 
associating a first piece of metal with a second piece of metal (e.g., copper foil pieces) (e.g., Fig. 1, 2, 7 and 8 and para 31-41 and 63-70); 
directing a laser beam (e.g., laser beams 111, 121, 131, 211, 221 231) toward the first and second pieces of metal (e.g., Fig. 1, 2, 7 and 8 and para 31-41 and 63-70); 
wherein the laser beam has a wavelength in the range of about 400 nm to about 500 nm (e.g., Fig. 1, 2, 7 and 8 and para 31-41 and 63-70); 
whereby the pieces are welding together (e.g., Fig. 1, 2, 7 and 8 and para 31-41 and 63-70);
Regarding claim 2: the first piece is a foil having a thickness of from about 5 µm to about 100 µm (e.g., Fig. 1, 2, 7 and 8 and para 31-41 and 63-70);
Regarding claim 3: the second piece is a foil having a thickness of from about 5 µm to about 100 µm (e.g., Fig. 1, 2, 7 and 8 and para 31-41 and 63-70);
Regarding claim 4: the first piece of material is comprises a metal selected from the group consisting of copper, copper alloys, gold, gold alloys and stainless steel (e.g., Fig. 1, 2, 7 and 8 and para 31-41 and 63-70);
Regarding claim 5: 

directing a laser beam (e.g., laser beams 111, 121, 131, 211, 221 231) toward the first and second pieces of metal (e.g., Fig. 1, 2, 7 and 8 and para 31-41 and 63-70); 
wherein the laser beam has a wavelength in the range of about 400 nm to about 500 nm (e.g., Fig. 1, 2, 7 and 8 and para 31-41 and 63-70); 
wherein the first piece of metal comprises aluminum (e.g., Fig. 1, 2, 7 and 8 and para 31-41 and 63-70, wherein para 72 discloses an aluminum layer); and, 
whereby the pieces are welding together (e.g., Fig. 1, 2, 7 and 8 and para 31-41 and 63-70);
Regarding claim 8: the first piece, the second piece or both pieces, are a foil having a thickness of from about 5 µm to about 100 µm (e.g., Fig, 1, 2 and 7-9 and para 31-41 and 63-72);
Regarding claim 10: the second piece comprises copper (e.g., Fig, 1, 2 and 7-9 and para 31-41 and 63-72);
Regarding claim 34:
a. providing a source of a laser beam (e.g., sources of laser beams 111, 121, 131, 211, 221 231) having a predetermined wavelength to a weld site, the weld site including a first component to be joined and a second component to be joined (e.g., Fig. 1, 2, 7 and 8 and para 31-41, 49, 51, 53, 54, 59 and 62-70); 
b. providing scanning devices and focusing optics (e.g., focus lenses 140, 240, mirrors 252, 254, 256, etc.) so that the laser beam can be directed in a pattern and at a predetermined intensity (e.g., Fig. 1, 2, 7 and 8 and para 31-41, 49, 51, 53, 54, 59 and 62-70); 
c. delivering the laser beam to the weld site to weld the first and second components together (e.g., Fig. 1, 2, 7 and 8 and para 31-41, 49, 51, 53, 54, 59 and 62-70), 

e. and, wherein at least 45% of the laser beam energy is utilized to form the weld (e.g., Fig. 1, 2, 7 and 8 and para 31-41, 49, 51, 53, 54, 59 and 62-70);
Regarding claim 35: about 50% of the laser beam energy is utilized to form the weld (e.g., Fig. 1, 2, 7 and 8 and para 31-41, 49, 51, 53, 54, 59 and 62-70);
Regarding claim 36: about 60% of the laser beam energy is utilized to form the weld (e.g., Fig. 1, 2, 7 and 8 and para 31-41, 49, 51, 53, 54, 59 and 62-70);
Regarding claim 37: about 65% of the laser beam energy is utilized to form the weld (e.g., Fig. 1, 2, 7 and 8 and para 31-41, 49, 51, 53, 54, 59 and 62-70);
Regarding claim 38: during the welding of the components the laser beam intensity is capable of varying from about 1% to about 20% during the welding (e.g., Fig. 1, 2, 7 and 8 and para 31-41, 49, 51, 53, 54, 59 and 62-70);
Regarding claim 39: during the welding of the components the laser beam intensity is capable of varying about 10% during the welding (e.g., Fig. 1, 2, 7 and 8 and para 31-41, 49, 51, 53, 54, 59 and 62-70);
Regarding claim 40: during the welding of the components the laser beam intensity is capable of varying form about 1% to about 5% during the welding (e.g., Fig. 1, 2, 7 and 8 and para 31-41, 49, 51, 53, 54, 59 and 62-70); and
Regarding claim 41: during the welding of the components the laser beam intensity is capable of varying about 1% during the welding (e.g., Fig. 1, 2, 7 and 8 and para 31-41, 49, 51, 53, 54, 59 and 62-70).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Kuster as suggested and taught by Mendes in order to for enhanced laser processing, particularly for non-absorptive materials, with lower pulse energy/average power and higher quality.



Claims 9 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable Kuster in view of Mendes and further in view of US 20150357723 A1 to Tachibana et al. (“Tachibana”).
Kuster in view of Mendes discloses substantially all of the features of the claimed invention as set forth above.
Kuster further discloses:
Regarding claim 9: a thickness from about 50 µm to about 500 µm (e.g., para 13); and
Regarding claim 11: a thickness from about 50 µm to about 500 µm (e.g., para 13). 
Mendes further discloses:
Regarding claim 9: a thickness from about 50 µm to about 500 µm (e.g., para 13); and
Regarding claim 11: a thickness from about 50 µm to about 500 µm (e.g., para 51).
Kuster in view of Mendes does not explicitly disclose a tab (as recited in claim 11).
However, Tachibana discloses:
Regarding claim 9: the first piece, the second piece or both pieces, are a tab having a thickness (e.g., Fig. 3A-6 and para 5 and 37-46);
Regarding claim 11: the second piece is a tab (e.g., Fig. 3A-6 and para 5 and 37-46); 
wherein the tab is made a material selected form the group consisting of copper and copper alloys (e.g., Fig. 3A-6 and para 5 and 37-46);
Regarding claim 12: the second piece of metal is selected from the group consisting of nickel plated materials, nickel plated copper, nickel plated aluminum, nickel plated copper alloys, nickel plated aluminum alloys, and stainless steel (e.g., Fig. 3A-6 and para 5 and 37-46);
Regarding claim 13: the second piece of metal is a bus bar (e.g., Fig. 3A-6 and para 5 and 37-46);
Regarding claim 14: the second piece of metal is selected from the group consisting of an aluminum bus bar, an aluminum alloy bus bar, a copper tab, a copper alloy tab, a nickel plated copper bus bar, a nickel plated copper alloy bus bar, a nickel plated aluminum bus bar, and a nickel plated aluminum alloy bus bar (e.g., Fig. 3A-6 and para 5 and 37-46); and
Regarding claim 15: the second piece of metal is selected from the group of consisting of materials electroplated with gold, materials electroplated with platinum, and materials electroplated with copper (e.g., Fig. 3A-6 and para 5 and 37-46).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to utilize the combination of Kuster in view of Mendes as suggested and taught by Tachibana in order to provide a metal member having improved laser weldability.



Claims 16-33 is/are rejected under 35 U.S.C. 103 as being unpatentable Kuster in view of Mendes and further in view of US 20140147722 A1 to Doornpekamp et al. (“Doornpekamp”).
Kuster discloses:
Regarding claim 16:

b. providing focusing optics (e.g., optics for focusing the focused laser beam disclosed in para 44) so that the laser beam can be directed in a pattern and at a predetermined laser intensity (e.g., Fig. 1, 3 and 7 and para 8-15 and 40-44); 
c. the laser beam and at least one of the first or second components having an absorptivity that is at least about 45% (e.g., Fig. 1, 3 and 7 and para 8-15 and 40-44); 
d. delivering the laser beam to the target location to weld the first and second components together, wherein at least 45% of the laser beam energy is utilized to form the weld (e.g., Fig. 1, 3 and 7 and para 8-15 and 40-44); and, 
e. wherein the weld has a resistivity of about 0.1 Ωm to about 250 Ωm (e.g., Fig. 1, 3 and 7 and para 8-15 and 40-44);
Regarding claim 17: the resistivity is from about 0.1 Ωm to about 200 Ωm (e.g., Fig. 1, 3 and 7 and para 8-15 and 40-44);
Regarding claim 18: the resistivity is less than about 150 Ωm (e.g., Fig. 1, 3 and 7 and para 8-15 and 40-44);
Regarding claim 19: the resistivity is less than about 100 Ωm (e.g., Fig. 1, 3 and 7 and para 8-15 and 40-44);
Regarding claim 20: the resistivity is less than about 10 Ωm (e.g., Fig. 1, 3 and 7 and para 8-15 and 40-44);
Regarding claim 21: the resistivity is less than about 1 Ωm (e.g., Fig. 1, 3 and 7 and para 8-15 and 40-44);
Regarding claim 24: the power per area of the laser beam at the spot on the first, the second, or both components is less than about 1,000,000 W/cm2 (e.g., para 35);
Regarding claim 25: the power per area of the laser beam at the spot on the first, the second, or both components is less than about 500,000 W/cm2 (e.g., para 35);
Regarding claim 26: the power per area of the laser beam at the spot on the first, the second, or both components is less than about 100,000 W/cm2 (e.g., para 35);
Regarding claim 27: the power per area of the laser beam at the spot on the first, the second or both components is less than about 50,000 W/cm2  (e.g., para 35);
Regarding claim 31: the first component and the second component are different metals (e.g., Fig. 1, 3 and 7 and para 40-44);
Regarding claim 32: the first component and the second component are the same metal (e.g., Fig. 1, 3 and 7 and para 40-44); and
Regarding claim 33: the first component is selected from the group consisting of gold, copper, silver, aluminum, steel, stainless steel, and alloys of one or more of those metals (e.g., Fig. 1, 3 and 7 and para 40-44).
Kuster does not explicitly disclose a scanning device (as recited in claim 16) or the claimed wavelengths (as recited in claims 28-30).
However, Mendes discloses:
Regarding claim 16:
a. providing a source of a laser beam (e.g., sources of laser beams 111, 121, 131, 211, 221 231) having a predetermined wavelength to a target location, the target location including a first component to be joined and a second component to be joined (e.g., Fig, 1, 2, 7 and 8 and para 31-41 and 63-70); 

c. the laser beam and at least one of the first or second components having an absorptivity that is at least about 45% (e.g., Fig, 1, 2, 7 and 8 and para 31-41 and 63-70); 
d. delivering the laser beam to the target location to weld the first and second components together, wherein at least 45% of the laser beam energy is utilized to form the weld (e.g., Fig, 1, 2, 7 and 8 and para 31-41 and 63-70); and, 
e. wherein the weld has a resistivity of about 0.1 Ωm to about 250 Ωm (e.g., Fig, 1, 2, 7 and 8 and para 31-41 and 63-70);
Regarding claim 17: the resistivity is from about 0.1 Ωm to about 200 Ωm (e.g., Fig, 1, 2, 7 and 8 and para 31-41 and 63-70);
Regarding claim 18: the resistivity is less than about 150 Ωm (e.g., Fig, 1, 2, 7 and 8 and para 31-41 and 63-70);
Regarding claim 19: the resistivity is less than about 100 Ωm (e.g., Fig, 1, 2, 7 and 8 and para 31-41 and 63-70);
Regarding claim 20: the resistivity is less than about 10 Ωm (e.g., Fig, 1, 2, 7 and 8 and para 31-41 and 63-70);
Regarding claim 21: the resistivity is less than about 1 Ωm (e.g., Fig, 1, 2, 7 and 8 and para 31-41 and 63-70);
Regarding claim 22: the scanning device moves the laser beam (e.g., Fig, 1, 2, 7 and 8 and para 31-41 and 63-70);
Regarding claim 23: the scanning device moves the first and second components (e.g., Fig, 1, 2, 7 and 8 and para 31-41 and 63-70);
Regarding claim 28: the wavelength is about 400 nm to about 600 nm (e.g., Fig, 1, 2, 7 and 8 and para 31-41 and 63-70);
Regarding claim 29: the wavelength is about 400 nm to about 500 nm (e.g., Fig, 1, 2, 7 and 8 and para 31-41 and 63-70);
Regarding claim 30: the wavelength is about 450 nm (e.g., Fig, 1, 2, 7 and 8 and para 31-41 and 63-70);
Regarding claim 31: the first component and the second component are different metals (e.g., Fig, 1, 2, 7 and 8 and para 31-41 and 63-70);
Regarding claim 32: the first component and the second component are the same metal (e.g., Fig, 1, 2, 7 and 8 and para 31-41 and 63-70); and
Regarding claim 33: the first component is selected from the group consisting of gold, copper, silver, aluminum, steel, stainless steel, and alloys of one or more of those metals (e.g., Fig, 1, 2, 7 and 8 and para 31-41 and 63-70).
Kuster in view of Mendes does not explicitly disclose resistivity values (as recited in claim 16).
However, Doornpekamp discloses:
Regarding claim 16: 
a. providing a source of a laser beam (e.g., source of the laser for laser welding disclosed in para 16-22, 25 and 30) having a predetermined wavelength to a target location, the target location including a first component to be joined and a second component to be joined (e.g., Fig. 1-6 and para 16-22, 25 and 30); 
e. wherein the weld has a resistivity of about 0.1 Ωm to about 250 Ωm (e.g., para 16-22);
Regarding claim 17: the resistivity is from about 0.1 Ωm to about 200 Ωm (e.g., para 16-22);
Regarding claim 18: the resistivity is less than about 150 Ωm (e.g., para 16-22);
Regarding claim 19: the resistivity is less than about 100 Ωm (e.g., para 16-22);
Regarding claim 20: the resistivity is less than about 10 Ωm (e.g., para 16-22);
Regarding claim 21: the resistivity is less than about 1 Ωm (e.g., para 16-22);
Regarding claim 31: the first component and the second component are different metals (e.g., para 16-22, 25 and 30);
Regarding claim 32: the first component and the second component are the same metal (e.g., para 16-22, 25 and 30); and
Regarding claim 33: the first component is selected from the group consisting of gold, copper, silver, aluminum, steel, stainless steel, and alloys of one or more of those metals (e.g., para 16-22, 25 and 30).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Kuster as suggested and taught by Mendes in order to for enhanced laser processing, particularly for non-absorptive materials, with lower pulse energy/average power and higher quality.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to utilize the combination of Kuster in view of Mendes as suggested and taught by Doornpekamp in order to provide various elements that can be used for allowing easy and safe assembly.
Response to Amendment
The amendment of 12/28/2020 is acknowledged. 
Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. The remarks begin by noting the claim status and amendments.  The remarks then address the interpretation of the claimed “scanning device” under 35 U.S.C. 112(f).  The remarks refer to various case law and dicta generally regarding examples of functional terms which are recited without generic .
The remarks then address the previous rejections under 35 U.S.C. 112.  The remarks note the amendments and remarks resolving the previous indefiniteness for claims 16 and 1-27.  The remarks then state that the rejection of the claim term "essentially" is traversed with respect to claim 34.  The remarks state, without citation, that, as used in the claim, when read a whole, and in the specification, the term would be readily understood and that the intensity of the laser must not change in a manner that materially effects or changes the welding process from initiation of the weld to completion of the weld without further explanation regarding the claim language or what is considered to materially effect or change the welding process from initiation of the weld to completion of the weld.  The remarks then state that relative claim terminology is permitted under M.P.E.P. § 2173.05(b) and that the M.P.E.P. expressly provides that the claim term, "essentially" is permitted, with the remarks reproducing a portion of M.P.E.P. § 2173.05(b).  However, the portion of M.P.E.P. § 2173.05(b) is reproduced without explanation and the remarks do not explain what is meant “essentially” as recited in the context of claim 34 or what is considered to materially effect or change the welding process from initiation of the weld to completion of the weld.
The remarks then address the prior art rejections and assert that the Office Action has failed to make out a prima facie case of obviousness regarding claims 1-8, 10 and 34-41.  The remarks assert that Kuster (US 2010/026011) does not disclose or suggest directing the laser beam to both the first and second pieces of metal as required by claim 1, and to both first and second components, as required by claim 34, and that Kuster expressly teaches away from this, noting the importance of directing the laser In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The remarks next assert that Kuster does not disclose the claim requirement that both pieces of metal to which the laser is directed absorb from "40% to about 75% of the laser beam" (claim 1) or that "at least 45% of the laser beam energy," (claim 34) which is directed to both components be utilized and that Kuster teaches away from these claim requirements, repeatedly stressing using materials with "high reflectively to laser radiation" (abstract), "composed of a metal having high reflectivity to laser 10 radiation." ( 2), "laser radiation of more than 90 percent are cited as highly reflective metals that should necessarily be used" ( 11), "metal having high reflectivity to laser radiation" ( 29), and "substrate 1 is highly reflective material" ( 40).  The remarks further assert that Kuster enables a system that has 15% absorption of the laser beam, that the highest absorption stated in Kuster is 30% (see ¶49), which is well below the claimed 40% (claim 1) and 45% (claim 34) absorptions and that this 30% is a mere aspirational goal, and is not enabled by the teachings of Kuster.  However, Kuster discloses the claimed percentages in Fig. 3 and para 49 as set forth above.  However, para 49 of Kuster discloses the laser beam L is absorbed to the extent of at least 20 percent, preferably to the extent of at least 30 percent, and that extremely high absorption values are possible, not only aspirational, while Fig. 3 shows the claimed percentages.
The remarks also note that, as acknowledged by the Office Action, Kuster does not disclose a laser having a wavelength in the range of about 400 nm to about 500 nm (claim 1) and a blue laser beam 
The remarks additionally state that, regarding claim 34, Kuster does not disclose claim element b "providing a scanning device", or providing "focusing optics" and that the cited figures and paragraphs of Kuster are void of any disclosure or teaching regarding laser systems, let alone the required scanning device and focusing optics.  However, para 44 of Kuster for example discloses directing a focused laser beam such the optics for focusing the laser beam correspond to the claimed focusing optics while providing a scanning device is disclosed by Mendes.
The remarks further assert that Kuster does not disclose, and teaches away from, the requirement of claim 34 element b, that the scanner and optics deliver the laser beam in a pattern and that Kuster requires that "[t]he polarization of the laser beam L was randomly 11 distributed" in para 45. The remarks add that a random distribution of the laser beam is not a laser beam pattern.  However, claim 34 broadly recites that “…the laser beam can be directed in a pattern...”  This portion of the claim only recites that the laser “can be” directed in a pattern and broadly recites pattern such that this portion of claim 34 only requires the capability of the laser being directed in any sort of pattern.  It is submitted that the direction of the focused laser beam represented in Fig. 1 and 2 corresponds to a laser beam which can be directed in a pattern as recited in claim 34.
The remarks additionally assert that Kuster is void of any disclosure or suggestion regarding the intensity of the laser beam over time, as required by claim 34 and that the cited portions of Kuster provide no disclosure or suggesting regarding intensity of the laser beam, let alone intensity of the laser beam over time during the welding process, as required by claim 34.  The remarks further assert that Kuster discloses a maximum to not be exceeded value, (see ¶35), which if anything, implies that varying the intensity during the welding process is anticipated.  However, claim 34 broadly recites a “predetermined intensity” without further limitation.  This recitation does not recite what the intensity 
The remarks next address Mendes, asserting that it does not disclose or suggest directing the laser beam to both the first and second pieces of metal as required by claim 1.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., directing the laser beam to both the first and second pieces of metal) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The remarks also state that Figures 1 and 2 of Mendes, upon which the Office Action relies show a single sold workpiece (item 102, 202) and that paragraphs 33-41 and 63-70, upon which the Office Action relies treat the workpiece as a single unitary piece.  The remarks further state that Fig 7 of Mendes, upon which the Office Action relies are single unitary strips of cooper and that they are used to show weld line, not to join two piece together, and that FIG. 8, also relied upon by the Office Action "is a schematic diagram illustrating a series of slits machined in a copper foil" wherein these slits are not welds and the slits are in a single piece of foil.   The remarks continue, stating that the relied upon section of Mendes ¶¶33-41 and 63-70 do not disclose welding two pieces of metal together, those paragraphs only relate to a solid, unitary substrate and, in these paragraphs the IR laser is used to melt the metal, not some other wavelength such that Mendes does not disclose welding with the wavelengths required by claims 1 and 34.  However, first and second pieces of metal are disclosed throughout Mendes.  For example, para 66 discloses that FIGS. 8D and 8E are micrographs illustrating the top and bottom foils, respectively, after performing a 2.0 mm weld overlapping the 1.0 mm slit on both ends.  In addition, the claimed wavelengths are disclosed throughout Mendes, including para 31 
The remarks also state that, to advance the case, the only actual teaching two components being welded together is with respect to Fig. 8A to 8C. (see ¶66) of Mendes, in that disclosure the IR laser is used for welding and that the cutting laser is a UV laser at 266 nm, and thus also not within the claimed wavelength ranges.  The remarks conclude that the Office Action has failed to identify any specific disclosure in Mendes that discloses or suggests using a blue (claim 34) or an about 400 nm to about 500 nm (claim 1) wavelength for welding two pieces of metal together.  However, Mendes discloses the claimed subject matter as set forth and explained above.
The remarks then address claim 16, stating that, as discussed above, Kuster does not disclose or suggest directing the laser beam to both the first and second components as required by claim 16 and that Kuster expressly teaches away from this, noting the importance of directing the laser "only onto the absorber part 10 and not onto the tube 11" (Kuster, ¶44 (emphasis added)).  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., directing the laser beam to both the first and second components) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The remarks next assert that, as discussed above Kuster does not disclose or suggest the at least 45% of the laser beam energy is utilized to form the weld, as required by claim 16.  However, para 49 and Fig. 3 disclose and show the claimed percentages as explained above.  The remarks further assert that, as discussed Mendes does not disclose using the claimed laser beam to weld two components as required by claim 16.  However, para 66 of Mendes discloses that FIGS. 8D and 8E are micrographs illustrating the top and bottom foils, respectively, after performing a 2.0 mm weld overlapping the 1.0 mm slit on both ends for example.

The remarks further state that it is noted that the Office Action assert that it is relying upon Doornpekamp, however, at no point does the Office Action identify any specific disclosure in Doornepekamp, upon which the Office Action bases this rejection and that Doornepekamp does not form a proper basis for the rejection of the claims, and the Office Action's reliance upon it should be withdrawn or specified without referring to any specifics of the Office action or the specific citations to Doornepekamp.  It is submitted that the specifically cited portions of Doornepekamp correspond to the claimed subject matter as set forth above.
The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        April 10, 2021